Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered June 18, 1996, which, in an action by a laborer to recover for personal injuries, insofar as appealed, denied defendant-appellant’s motion for summary judgment dismissing the complaint as barred by the exclusivity provisions of the Workers’ Compensation Law, unanimously affirmed, with costs.
*274The motion court correctly held that because defendant-appellant was named in the Workers’ Compensation Board proceeding and specifically argued therein, through counsel, that it was plaintiff’s employer, it should be collaterally estopped from arguing herein that it was plaintiff’s "co-employer” by reason of its alter ego relationship with the company found by the Board to be plaintiff’s employer (see, Vogel v Herk El. Co., 229 AD2d 331). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.